DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 4 January 2022.  Claims 1-16 are pending.

Claim Objections
Claims 1-16 are objected to because of informalities.  Appropriate correction is required.
Claim 1
Claim 1 mentions “a casing filled with liquid coolant”, and then refers to “the liquid coolant;”.  However, “the liquid coolant” is alone and isn’t linked to any other feature, and is thus redundant and improper.  In order to avoid any misunderstanding, it is suggested that “the liquid coolant” be deleted.
Claim 1 also mentions “thermal insulation”, and then improperly refers to “the thermal heat insulation”.  In order to avoid any misunderstanding, it is suggested that “the thermal heat insulation” be changed to “the thermal insulation”.
Claim 6
Most liquids have a freezing temperature.  Thus, it appears claim 6 is improper.  In order to avoid any misunderstanding, it is suggested (in accordance with the specification) that “nonfreezing liquid” be changed to “nonfreezing liquid at minus 40°C”. 
Objection to the Abstract
The Abstract of the disclosure is objected to because it includes confusing wording.  For example, “the housing” and “the space” lack proper antecedent basis.  It is unclear what constitutes “High-melting hot metals”.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Drawings
The drawings are objected to because each individual drawing is not properly labeled as a “Figure”.  Also, it is unclear what is meant by “Pic.”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 


Suggested Amendments
The following amendments are suggested for claims 1, 6, and the Abstract.

Claim 1. (suggested) A reactor core, the reactor core comprising:
a solid neutron moderator  comprising at least one hole;
a liquid neutron moderator;
at least one module; each module of the at least one module comprising 
a module housing; 
thermal insulation positioned within the module housing;
a casing filled with liquid coolant, the casing being positioned within the module housing;

at least one heat pipe having an evaporation zone; and
at least one fuel element, each fuel element of the at least one fuel element comprising a shell and nuclear fuel, 
each module of the at least one module being located within a respective hole of the at least one hole of the solid neutron moderator, 
the at least one heat pipe being located inside the module housing; 

the thermal [[heat]] insulation being located in a space between the casing and the module housing, and 
a space between the solid neutron moderator and each module of the at least one module being filled with the liquid neutron moderator.

Claim 6. (suggested) The reactor core according to claim 1 characterized in that the liquid neutron moderator is nonfreezing liquid at minus 40°C.

Abstract (amended – clean version)
A nuclear reactor core includes at least one module, a solid neutron moderator, and a liquid neutron moderator.  Each module comprises a housing, at least one heat pipe, at least one fuel element, casing, and thermal insulation.  The heat pipe comprises a housing, wick, and evaporating coolant.  The fuel element includes a shell and nuclear fuel.  An evaporation zone of the heat pipe and the fuel elements are enclosed by the casing.  The casing is filled with a liquid coolant.  Liquid metal, for example, lithium, calcium, lead, and/or silver, is used as the heat pipe coolant and the liquid coolant.  The thermal insulation is arranged in a space between the casing and module housing.  The solid neutron moderator has at least one hole, wherein at least one module is located.  A space between the solid neutron moderator and module is filled with the liquid neutron moderator.


Conclusion
This application is in condition for allowance except for the noted formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646